Title: To Thomas Jefferson from Thomas Pinckney, 9 May 1792
From: Pinckney, Charles
To: Jefferson, Thomas


          
            Sir
            Philadelphia 9th May 1792
          
          In answer to your questions relating to the recovery of certain debts in South Carolina I have the honor of informing you that it is thought that several instances of Judgments for British debts have occurred, but for want of time to procure direct official information from South Carolina the only instance which can now be ascertained here is of the House of Powel Hopton & Co. having obtained Judgement against a Citizen of South Carolina for a debt contracted previous to the War. Mr. Brailsford one of the Partners in this Company resided during the War in Great Britain, but is now a resident in South Carolina, the other Partners Messrs. Powel and Hopton both withdrew themselves during the war to the British Dominions and are now subjects of his Britannic Majesty.—An instance of a suit in Chancery having been commenced and now pending between the British House of Shubrick and a Citizen of South Carolina for a discovery of assets can likewise be ascertained here; and will tend to prove that British Subjects have free access to the Courts of South Carolina. Neither can any act of the Legislature making a discrimination between their own Citizens and the Subjects of Great Britain in this particular be adduced, except on the question of interest during the War which by their Act is reserved for judicial determination.—They seem therefore to have considered the 4th. Article of the treaty of Peace as importing nothing more than that the subjects of his Britannic Majesty should receive as ample and as speedy justice in the recovery of their debts as their own Citizens:—in conformity to which principle their regulations concerning the recovery of debts have been established.
          The new fœderal Constitution is now however adopted by that State, and the fœderal Courts are in the exercise of their Powers.
          Paper money is no longer a tender in payment of debts; and the 2d section of the 9th. Article of their State Constitution formed in June 1790, declares, that no law impairing the obligation of contracts shall ever be passed by the Legislature of the State.—I have the honor to be with sentiments of the utmost consideration and respect Sir Your most obedient & most humble Servant,
          
            Thomas Pinckney
          
         